        Case 1:19-mj-10127-UA Document 1 Filed 10/28/19 Page 1 of 7

                                                  ORIGINAL
Approved :
             ~
             z Ji
                r
                ~ i
                  ---'--
                    .~ - t , --FFE-R     -~I 9M.AG 1012 7
             Assistant United States Attorney

Before :     HONORABLE JAMES L . COTT
             Chief United States Magistrate Judge
             Southern District of New York

 ------- - ----- - -------- - ------- - ----- x
 UNITED STATES OF AMERICA ,                          SEALED COMPLAINT

             - v .-                                  Violations of
                                                     18 u . s . c. § 371
ANTONIO VICTORO CLEMENTE , JR ., and
SHAWN GABRIEL GIVENS , JR .,                         COUNTY OF OFFENSE :
                                                     NEW YORK
                       Defendants .

 --- - ----- - ----- - ------- - ---- -- ------x
SOUTHERN DISTRICT OF NEW YORK , ss. :

     ADAMS . ZASTROW , being duly sworn , deposes and says that he
is a Special Agent with the United States Bureau of Alcohol ,
Tobacco , Firearms and Explosives ("ATF " ) , and charges as follows :

                                      COUNT ONE

                      (Conspiracy to Transport Firearms)

     1.    From at least in or about April 6 , 2019 , to at least in
or about April 10 , 2019 , in the Southern District of New York and
elsewhere , ANTONIO VICTORO CLEMENTE ,      JR ., and SHAWN GABRIEL
GIVENS , JR .,  the defendants , and others known and unknown ,
willfully and knowingly did combine , conspire , confederate , and
agree together and wi th each other to commit an offense against
the United States , to wit , to violate Title 18 , United States Code ,
Sections 922 (a) (3) and 924 (a) (1) (D) .

     2.    It was part and object of the conspiracy that ANTONIO
VICTORO CLEMENTE ,   JR .,   and SHAWN GABRIEL GIVENS ,  JR ., the
defendants , and others known and unknown , not being licensed
importers , manufacturers , dealers , and collectors of firearms
within the meaning of Chapter 44 , Title 18 , United States Code ,
willfully did transport into and receive in the State , where the
defendants   then  resided ,    firearms , purchased and otherwise
       Case 1:19-mj-10127-UA Document 1 Filed 10/28/19 Page 2 of 7




obtained by the defendants outside that State , in violation of
Title 18 , United States Code , Sections 922 (a) (3) and 924 (a) (1) (D) .

                               OVERT ACTS

     3.   In furtherance of the conspiracy and to effect the
illegal object thereof , the following overt acts , among others ,
were committed in the Southern Distr i ct o f New York and elsewhere :

           a.    On or about April       6,    2019 ,  ANTONIO VICTORO
CLEMENTE , JR. , and SHAWN GABRIEL GIVENS , JR ., the defendants , under
different and false names , boarded and traveled on a train leaving
from Pennsylvania Station ("Penn Station" ) i n New York , New York ,
which was bound for Virginia .

           b.   On or about April 10 , 2019 , GIVENS and CLEMENTE ,
the defendants , under false names , boarded and attempted to travel
to Penn Station in New York , New York , on a train leaving from
Virginia .

          c.   On or about April 10 , 2019 , GIVENS and CLEMENTE
possessed and attempted to transport firearms and ammunition on a
train traveling to Penn Station in New York , New York .

            (Title 18 , United States Code , Section 371 . )

      The bases for my knowledge and the foregoing charges are, in
part , as follows:

      4.   I have served as a Special Agent for approximately four
years , prior to which I served as a police officer in Alexandria ,
Virginia , for approximate l y three years . This affidavit is based
upon my personal participation in the investigation of this matter ,
my conversations with law enforcement agents , witnesses , and
others , as well as my examination of reports , records , audio
recordings , and video footage .    Because this affidavit is being
submitted for the limited purpose of establishing probable cause ,
it does not include all the facts that I have learned during the
course of my investigation .     Where the contents of documents and
the actions , statements , and conversations of others are reported
herein , they are reported in substance and in part , except where
otherwise indicated .

     5.   As set forth in detail below , my investigation to date
has revealed that ANTONIO VICTORO CLEMENTE , JR ., and SHAWN GABRIEL
GIVENS , JR ., the defendants , and others known and unknown ,
conspired to obtain firearms in other states , including Virginia ,
and to transport those firearms and ammunition back to New York .


                                    2
       Case 1:19-mj-10127-UA Document 1 Filed 10/28/19 Page 3 of 7




     6.    Based on my participation in this investigation and my
review of law enforcement databases , I know that ANTONIO VICTORO
CLEMENTE , JR ., and SHAWN GABRIEL GIVENS , JR. , the defendants ,
reside in the Bronx , New York .

      7.   Based on my review of records obtained from Amtrak , I
have l earned that th r ee tickets for an April 6 , 2019 train leaving
from Penn Station in New York , New York , and bound for Roanoke ,
Vi rginia ("Train - 1 " ) , were purchased on or about April 5 , 2019 ,
one day prior to Train - l ' s departure from New York , by a particular
individual ("I ndividual-1 " ) , who resides in the Bronx , New York .
In connection with the purchase of those tickets , Individual - 1
provided a certain email address (" E- mail - 1 " ) as a contact email .
Based on my review of records obtained pursuant to a subpoena , I
have also learned , among other things , that Email - 1 is subscribed
to CC-1 .

       8.     Based on my review of surveillance footage obtained from
Penn Station , I know that ANTONIO VICTORO CLEMENTE , JR ., and SHAWN
GABRIEL GIVENS , JR ., the defendants , and another co-conspirator
("CC - 1 " ) boarded Train - 1 together at Penn Station.

     9.   Based on my review of records obtained from other law
enforcement agents , as well as my discussions wi th those agents ,
I have learned , among other things , the following :

             a.  On or about April 10 , 2019 , an officer with the
Amtrak Police Department ("PO - 1") detected the smell of marijuana
on board a particular passenger car of an Amtrak train ("Train-
2 " ) traveling to New York , New York , from Roanoke , Virginia , which
was making a scheduled stop at Washington Union Station in
Washington , D. C. ("Union Station" ) , en route to New York .

             b.   During the stop at Union Station , passengers were
permitted to disembark from Train- 2 for a brief period prior to
Train- 2 continuing on to New York .     PO - 1 alerted another officer
with the Amtrak Police Department ("PO - 2 " ) , who was on routine
patrol at Union Station and accompanied by a narcotics detection
dog . After Train - 2 arrived at Union Station , PO - 2 boarded Train -
2 accompanied by his narcotics detection dog and a Special Agent
("SA- 1 " ) with the U. S . Drug Enforcement Administration (" DEA" ) .

          c.   PO - 2 and SA- 1 walked through the passenger car
identified by PO-1 . In the vicinity of certain seats in the car ,
the narcotics detection dog exhibited a change of behavior and
showed interest in particular baggage stored in an overhead
compartment near those seats , which indicated to PO- 2 that the dog
detected the presence of narcotics .

                                    3
      Case 1:19-mj-10127-UA Document 1 Filed 10/28/19 Page 4 of 7




          d.   While SA- 1 and PO - 2 were present on Train - 2 , two
passengers later identified to be ANTONIO VICTORO CLEMENTE , JR .,
and SHAWN GABRIEL GIVENS , JR ., the defendants , boarded the train
and sat in the same seats near which the narcotics detection dog
had exhibited a change of behavior .

           e.    SA- 1 spoke with one of the passengers in that
section , later identified to be CLEMENT E, and requested that
CLEMENTE present his boarding pass .     CLEMENTE told SA- 1 , in sum
and substance , that he could not provide his boarding pass because
his " brother ," with whom he was traveling , had his boarding pass .

           f .  CLEMENTE attempted to contact his "brother , " who
eventually sent a photograph of the boarding pass to CLEMENTE ' s
phone .  CLEMENTE showed the photograph to SA-1 , which depicted ,
among other things , a boarding pass bearing the name " Mike Mike. "
SA- 1 requested that CLEMENTE provide identification , and CLEMENTE
provided a New York State driver's license bearing his real name .
CLEMENTE was asked why his boarding pass bore a different name
and , according to PO - 2 , CLEMENTE appeared to become nervous .

           g.   At or about the time that SA- 1 spoke with CLEMENTE ,
SA- 1 observed another passenger , later identified to be GIVENS ,
pacing nearby .   GIVENS subsequently sat in the seat across from
CLEMENTE . CLEMENTE indicated that GIVENS was one of the "brothers "
with whom he was traveling . When asked to provide his name , GIVENS
identified himself as " Shawn" and stated , in sum and substance ,
that his identification was in his luggage .

          h.   SA- 1 requested that GIVENS present his boarding
pass . GIVENS told SA- 1 , in sum and substance , that he could not
provide his boarding pass because the same "brother" mentioned by
CLEMENTE had his boarding pass as well .      Based on my review of
records obtained from Amtrak , I know that GIVENS was also traveling
with a boarding pass that bore the name "Mike Mike ."

     10 . Based on my review of surveillance footage from Union
Station , I have confirmed that ANTONIO VICTORO CLEMENTE , JR ., and
SHAWN GABRIEL GIVENS , JR ., appear to have been traveling with a
third indi victual .  By comparing surveillance images from Union
Station with surveillance images from Penn Station , I believe that
CC-1, the person who boarded Train - 1 with CLEMENTE and GIVENS in
Penn Station, is the same " brother" traveling with CLEMENTE and
GIVENS on Train - 2 .  Based on my review of records obtained from
Amtrak , I have learned that CC - 1 was also traveling with a boarding
pass that bore the name "Mike Mike . "



                                   4
         Case 1:19-mj-10127-UA Document 1 Filed 10/28/19 Page 5 of 7




      11. Based on my review of records obtained from Amtrak , I
have also learned that all three " Mike Mike " boarding passes used
by ANTONIO VICTORO CLEMENTE , JR . , and SHAWN GABRIEL GIVENS , JR .,
the defendants , as well as CC-1 , were purchased by a particular
individual ("Individual-2 " ) on or about April 9 , 2019, one day
prior to Train- 2 ' s departure from Virginia . When purchasing those
tickets for Train - 2 , Indi vidual - 2 provided Email-1 as a contact
email , which is the same email address provided by Individual - 1 in
connection with the purchase of the tickets for Train- 1.

     12 . Based on my review of documents obtained from other law
enforcement agents , as well as my discussions with those agents ,
I have also learned , among other things , the following:

               a.    ANTONIO VICTORO CLEMENTE , JR ., and SHAWN GABRIEL
GIVENS , JR ., the defendants , were asked to exit the train and to
identify their belongings . CLEMENTE and GIVENS identified several
items located together in the overhead storage area near their
seats .    These items were the same bags near which the narcotics
detection dog alerted , and included , among other things , the
following :       (i) a black jacket ("Jacket - 1 ") , (ii) a gray suitcase
(" Bag-1 " ) ,    (iii) a gray duffle bag ("Bag - 2 " ),      (iv) a green
camouflage bag (" Bag-3 " ) , and (v) a black- and- red backpack ("Bag -
4" ) .

            b.  In response to         inquiries from law enforcement
agents , CLEMENTE indicated , in     sum and substance , that he owned
Jacket - 1 and Bag-1 , and GIVENS     indicated , in sum and substance ,
that he owned Bag- 2 and Bag-3 .     Before disembarking from Train - 2 ,
CLEMENTE and GIVENS stated , in      substance and in part , that Bag- 4
belonged to their "brother. "

             c.      Both CLEMENTE and GIVENS consented to searches of
their items . A search of Jacket - 1 and Bag-1 yielded two handguns ,
a black .40 cal i ber Smith & Wesson semiautomatic pistol ("Firearm-
1" ) ,  and .380 caliber Smith & Wesson semiautomatic pistol
 (" Firearm- 2 " ) , as well as a box of firearm ammunition . A search
of Bag-2 revealed a quantity of green plant material and candy ,
both of which were labeled "THC ," as well as three boxes of firearm
ammunition . 1



1 Prior to the search of Bag- 2 , the narcotics detection dog had
alerted in the presence of Bag- 2 on the platform outside Train - 2 ,
which indicated to PO - 2 that the dog detected an odor of narcotics
coming from Bag- 2 .


                                      5
               Case 1:19-mj-10127-UA Document 1 Filed 10/28/19 Page 6 of 7
..   '




                   d.   SA-1    and PO- 2  again  inquired   regarding    the
         ownership of Bag - 4 .   Contrary to their prior statements , in
         substance and in part , that Bag-4 belonged to their "brother,"
         both CLEMENTE and GIVENS denied knowledge regarding Bag-4 ' s owner .

                   e.    Based on my review of surveillance footage from
         Union Station , I have learned that, at or about the time that SA-
         1 and PO-2 were speaking with CLEMENTE and GIVENS, CC-1 exited
         Union Station and left the vicinity.

                    f.   A search of Bag-4 , which was conducted by the Amtrak
         Police pursuant to Amtrak policy ,        yielded three additional
         handguns      a black .40 caliber Glock semiautomatic pistol
         ( "Firearm-3"), a black . 380 caliber Glock semiautomatic pistol
         ("Firearm- 4"),   and   a   black-and-white     . 380  caliber  SCCY
         semiautomatic pistol ("Firearm-5").

               13. Based on my review of law enforcement records, I have
         learned that the ATF regional Crime Gun Intelligence Center
          ("CGIC") traced the firearms recovered from the defendants on or
         about April 10 , 2019, and determined that all of the firearms
         except Firearm- 5 were purchased in Virginia by persons other than
         the defendants .   I have also learned that CGIC determined that
         Firearm- 5 was purchased in South Carolina by a person other than
         the defendants.

               14. Based on other ATF records, I know that none of the
         firearms recovered on or about April 10 , 2019, were purchased by
         ANTONIO VICTORO CLEMENTE, JR ., or SHAWN GABRIEL GIVENS, JR., the
         defendants.

              WHEREFORE, the deponent respectfully requests that warrants
         be issued for the arrest of ANTONIO VICTORO CLEMENTE, JR. , and




                                            6
         Case 1:19-mj-10127-UA Document 1 Filed 10/28/19 Page 7 of 7




SHAWN GABRIEL GIVENS , JR ., the defendants , and that                                     they   be
arrested , and imprisoned or bailed , as the case may be .




                                      AD~§P
                                                                                 __,

                                      Special Agent
                                      Bureau of Alcohol , Tobacco ,                    Firearms
                                      and Explosives
                                            .... ,_            -.
                                        '       ·...---· ... ~~.
                                                             ..... ....... ...
 Sworn to before me this '
2_/2, k day of October , _':_::0 19                            - - ...




      BLE JAMES L . CCTT                  ... ----~
Chi   United States M~\i.i st:i::-ate: :-a-udg~ '
Southern District of Ne ~ -~'or ;~; :~' ..,
                                            - ..............




                                                               7
